Citation Nr: 0331061	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of a 
head injury, including blurred vision, headaches, and memory 
loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On January 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Write a letter to the veteran 
requesting that he submit a copy of the 
court order appointing his mother as 
his legal guardian, as the veteran 
stated in his VA Form 21-4138 dated 
December 6, 2001.

2.  After associating with the claims 
file all information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran 
to be afforded the following 
examination:  a neurological 
examination to show the nature, extent, 
and etiology of the veteran's current 
residual disability (if any) from a 
head injury that occurred on or about 
August 1979. All clinical findings for 
this neurological examination should be 
reported in detail.  Request that this 
neurological examination specifically 
include all standard studies and tests 
to determine the extent of the 
veteran's current residual disability 
from a head injury, if any.  Based on 
the results of this examination, the 
examiner(s) should be asked to offer an 
opinion as to whether the veteran 
suffers from a head injury or the 
residuals of this condition.  The 
examiner(s) also should be asked to 
comment on whether the veteran's 
current complaints of blurred vision, 
headaches, and memory loss can be 
attributed to a head injury.  Send the 
claims folder to the examiner(s) for 
review.
Based on a review of the veteran's 
claims folder, to include the veteran's 
service medical records, and based on 
the results of the veteran's 
neurological examination, the 
examiner(s) should be asked to document 
(to the extent possible) all 
manifestations of the veteran's current 
residual disability from a head injury, 
if any, that can be attributed to this 
condition, including his current 
complaints of blurred vision, 
headaches, and memory loss, and offer 
an opinion as to whether, if at all, 
the degree of impairment associated 
with this condition can be separated 
from the degree of impairment 
attributable to the veteran's post-
service cocaine use.  In offering this 
opinion, the examiner(s) should 
differentiate (if possible) between the 
symptomatology caused by the residuals 
of the veteran's head injury, if any, 
and the veteran's post-service cocaine 
use.  The examiner(s) should be asked 
to address the following question: 
whether it is as least as likely as not 
that the veteran's current residual 
disability from a head injury, if any, 
was caused by or had its onset during 
the veteran's period of military 
service, or if the veteran's current 
residual disability from a head injury, 
if any, had its onset within one year 
of his separation from service?
Finally, any other consultation that 
the neurological examiner(s) deems 
appropriate should be provided to the 
veteran.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





